Citation Nr: 1700732	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a bladder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a low back disability and a bladder disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2016.  A copy of the hearing transcript is of record.

During the hearing, the undersigned VLJ agreed to hold the record open to allow the Veteran to submit additional evidence in support of his claim.  See Hearing Transcript at 13-14.  In a motion dated October 5, 2016, the Veteran's representative requested an additional 60 days, until December 5, 2016, to obtain additional evidence.  The Board notes that December 5, 2016, has now passed, and therefore it will proceed with adjudication of the Veteran's claims.  See 38 C.F.R. § 20.709 (the presiding Member will determine the period of time during which the record will stay open, ordinarily not to exceed 60 days).

The issue of entitlement to service connection for a bladder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back condition is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to element (1), a current disability, VA records dated February 2007 include an MRI showing left paracentral/foraminal L5-S1 disc protrusion, severe left neuroforaminal narrowing and L5 nerve root compression, and focal L2-L3 central disc protrusion and sequestration.  An August 2011 VA examination diagnosed lumbosacral spine degenerative disc disease.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence, the Veteran testified at his June 2016 hearing that his back condition began after a fall while playing basketball during service.  Service treatment records dated March 1975 document a diagnosis of low back strain while playing basketball.  The Veteran was seen again in October 1975 for back pain, and was diagnosed with a muscle strain.  X-rays taken at that time were negative.  Nevertheless, element (2) has also been satisfied.

Unfortunately, the evidence is against a finding that element (3), a link between the current condition and service, has also been met.  Historically, the Veteran's November 1976 separation examination was within normal limits.  Additional reserve examinations in April 1980 and March 1984 were also normal, and the Veteran denied any history of recurrent back pain as part of both examinations.  The first report of back pain after service was in February 2007, when the Veteran reported a 4-week history of back pain.  Additional VA records from July 2007 and August 2007 reflect a reported history of about 5 months.

An August 2011 VA examiner concluded that the Veteran's lumbosacral spine degenerative disc disease was less likely than not related to service.  This opinion was based on the negative x-ray findings in service, the negative service examinations that followed, and the Veteran's denial of any back condition on the accompanying medical history reports.  There is no other competent medical opinion to refute this conclusion or to otherwise link the current low back condition to service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Notably, degenerative disc disease is a form of arthritis, which is a chronic condition under 38 C.F.R. § 3.309(a).  For chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

In this case, degenerative disc disease was not established during service as the Veteran was diagnosed only with low back strains and his x-ray was negative.  Moreover, a credible continuity of symptoms has not been established.  The Veteran has reported experiencing continuous low back pain since service.  See January 2009 VA Records; September 2011 VA Form 9; Hearing Transcript at 6.  However, these statements are contradicted by the April 1980 and March 1984 medical history reports in which the Veteran denied any recurrent back pain, as well as the 2007 VA treatment records in which he reported an onset of pain in 2007.

The reserve examination reports generated in the 1980's are more probative than the Veteran's recent statements regarding the existence of low back symptoms during the years immediately following his period of active service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

Moreover, the 2007 treatment records reporting the recent onset of pain include statements made by the Veteran to physicians for the purpose of diagnosis and treatment, and are exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

For these reasons, the Veteran's recent statements regarding continuous low back pain since service do not establish a credible continuity of symptomatology.

In sum, the evidence is against a finding that element (3) of service connection has been met and therefore service connection for a low back disability is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a February 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's low back condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for a low back condition is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Medically competent evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

With respect to the Veteran's claim for a bladder condition, VA treatment records document urinary tract symptoms and an overactive bladder beginning in April 2007.  He was also treated for urinary symptoms during service in July 1975, March 1976, and August 1976.  In light of his current symptoms and documented complaints in service, a VA examination is necessary to determine the nature and etiology of the Veteran's bladder condition.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his bladder condition.  The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the examination.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.

The examiner should then address the following questions:

a.  What are the current bladder or urinary-related diagnoses?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to active service.

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

i.  The Veteran had active service from December 1974 to December 1976.  A November 1974 enlistment examination was normal.

ii.  Service treatment records dated June 1975 show the Veteran complained of a 3-day history of pain with urination.  He was diagnosed with a urinary tract infection.

iii.  Service treatment records dated March 1976 show the Veteran reported a burning sensation with urination for 7 days.  No discharge was present.  He was diagnosed with gonococci.

iv.  Service treatment records dated August 1976 again noted burning with urination, and mild drainage was noted.  He was diagnosed with acute gonococcal urethritis.

v.  A November 1976 separation examination, an April 1980 reserve examination, and a March 1984 reserve examination were all normal.  The Veteran denied a history of any frequent or painful urination as part of the April 1980 and March 1984 examinations.

vi.  VA treatment records dated April 2007 show the Veteran reported nocturia for 1 year, as well as additional symptoms with an unspecified duration.  He was diagnosed with lower urinary tract symptoms.

vii.  VA treatment records subsequent to April 2007 include diagnoses of nocturia and idiopathic overactive bladder.

viii.  VA treatment records dated June 2011 show the Veteran reported dysuria and increased frequency.  The differential diagnosis included urinary tract infection, hyperglycemia (osmotic diuresis), sexually transmitted infection, prostatitis, urethral syndrome, and nephrolithiasis.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for a bladder condition.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


